Citation Nr: 1627207	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-31 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1974 to January 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2016, a Travel Board hearing was held before the undersigned at the RO.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran's wife testified that the Veteran continues to receive treatment from VA on a monthly basis, including getting medication to treat his back and knees.  However, the claims file does not contain current VA treatment records dated after 2012.

The Veteran's STRs show that he was treated for low back pain during service and was diagnosed with muscle strain.  The Veteran underwent a VA spine examination in December 2011.  The examiner diagnosed the Veteran with degenerative disc and joint disease in the lumbosacral spine but concluded that the current condition was not related to the treatment in service.  Rather, the examiner concluded that the Veteran's condition was a process of ageing and noted back treatment records in 1998 were provided under worker's compensation coverage.  However, the examiner did not review or consider post-service treatment records from 1984 that show treatment for lumbar back problems.  The Veteran has testified that his back problems began in service and continued to worsen until he received treatment in 1984.  Therefore, a medical opinion should address the Veteran's testimony and the 1984 records.

The Veteran's Social Security Administration records show that the Veteran suffers from arthritis in several joints.  Those records also show some limitation of motion in the knees.  The Veteran has not been afforded a VA examination to assess his knees.  At the Board hearing, he testified his knees began hurting ever since he left the service.  He claims that he could not afford medical treatment for a number of years.  The first post-service records are from 1984.  While that record is focused on the back, the record also notes that the Veteran complained of bilateral knee pain.  An examination and opinion as to the etiology of any diagnosed bilateral knee condition should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014).

The claim for TDIU is inextricably intertwined with the two issues being remanded; therefore, adjudication of the TDIU claim must be deferred pending the outcome of the other two issues on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information regarding any worker's compensation claim involving the back, including in 1998 that resulted in private medical treatment.

2.  Obtain any and all updated or outstanding VA and/or private treatment records relevant to the disabilities on appeal.

3.  After completing the above requested action, obtain an addendum medical opinion from the VA examiner who performed the December 2011 examination, if available, otherwise the opinion must be sought from a similarly qualified provider.  The Veteran's claims file should be made available to the examiner for review.

The examiner is asked to discuss the treatment records dated in 1984 to 1986 (indicating he had back pain and worked moving heavy parts around); 1998 back treatment records indicating that care was provided as a result of worker's compensation; the notation by a physician in 1998 that "[h]e has had symptoms for at least a year;" and the Veteran's assertion of experiencing back pain from service onwards.  The examiner must provide an opinion, with rationale, as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a lumbar back condition that is etiologically related to the Veteran's active duty service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Then, schedule a VA examination to determine the nature, extent and etiology of any bilateral knee disability which may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any bilateral knee disorder that may be present is etiologically related to the Veteran's active duty.  The examiner should consider the Veteran's report of knee pain since service and the post-service records beginning in 1984.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4.  Thereafter, readjudicate the claims on appeal, to include TDIU, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




